


110 HR 3188 IH: TANF Marriage Penalty Elimination

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3188
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. Weller of
			 Illinois (for himself, Mr.
			 Herger, and Mr. Camp of
			 Michigan) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To eliminate the separate work participation rate
		  requirements for 2-parent families under the program of block grants to States
		  for temporary assistance for needy families.
	
	
		1.Short titleThis Act may be cited as the
			 TANF Marriage Penalty Elimination
			 Act.
		2.Elimination of
			 separate participation rate requirements for 2-parent families
			(a)In
			 generalSection 407 of the
			 Social Security Act (42 U.S.C. 607) is amended—
				(1)in subsection
			 (a)—
					(A)by striking all
			 through A State and inserting the following:
						
							(a)Participation
				rate requirementsA State
							;
				and
					(B)by striking
			 paragraph (2);
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)(A), by striking (a)(1) and inserting (a);
					(B)by striking
			 paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2)
			 through (4), respectively;
					(C)in paragraph (3)
			 (as so redesignated), by striking paragraphs (1)(B) and (2)(B)
			 and inserting paragraph (1)(B); and
					(D)in paragraph (4)
			 (as so redesignated), by striking rates and inserting
			 rate; and
					(3)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking all through For purposes of subsection (b)(1)(B)(i) and
			 inserting the following:
							
								(1)General
				rulesFor purposes of
				subsection (b)(1)(B)(i)
								;
				and
						(ii)by
			 striking subparagraph (B); and
						(B)in paragraph
			 (2)(D)—
						(i)by
			 striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and
			 inserting subsection (b)(1)(B)(i); and
						(ii)by
			 striking in all families and in 2-parent families,
			 respectively,.
						(b)Conforming
			 amendmentThe paragraph heading for section 409(a)(3) of such Act
			 (42 U.S.C. 609(a)(3)) is amended by striking rates and inserting
			 rate.
			3.Effective
			 dateThe amendments made by
			 this Act shall be applied and administered as if the amendments had taken
			 effect on October 1, 2006.
		
